 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    CURTIS LEE HENDERSON, SR.,                        Case No. 1:20-cv-01199-AWI-SKO (PC)

12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR REFERRAL TO ALTERNATIVE
13            v.                                        DISPUTE RESOLUTION

14    S. CASTILLO, JR., et al.,                         (Doc. 30)

15                       Defendants.
16

17          Plaintiff Curtis Lee Henderson, Sr., is a state prisoner proceeding pro se and in forma

18   pauperis. On April 1, 2021, Plaintiff filed a “motion for early settlement program,” requesting

19   that the Court refer this case to alternative dispute resolution (“ADR”). (Doc. 21.) The Court

20   denied the motion as premature because it had not yet directed service of the complaint, and no

21   defendants had appeared in this action. (Doc. 22.) The Court stated, “[i]f the defendants appear

22   and file an answer to the complaint, the Court will refer this case to ADR at that point.” (Id. at 2.)

23          On April 16, 2021, the Court issued an order directing service of Plaintiff’s complaint.

24   (Doc. 24.) Defendants then filed a waiver of service of process, (Doc. 28), but have not filed an

25   answer to the complaint.

26          On May 26, 2021, Plaintiff filed a second motion to refer this case to ADR. (Doc. 30.)

27   Plaintiff states that in its order denying his previous motion, the Court stated “that ‘when

28   defendants make an appearance . . . it will order an ADR settlement program.’” (Id.) However,
 1   that is not what the Court stated. As explained above, the Court indicated that it will not refer this

 2   case to ADR unless and until “the defendants appear and file an answer to the complaint.” (Doc.

 3   22 at 2 (emphasis added).) If Defendants file an answer, the Court will refer this case to ADR at

 4   that time. Plaintiff need not file an additional motion requesting that this case be referred to ADR.

 5            Based on the foregoing, the Court DENIES Plaintiff’s motion.

 6
     IT IS SO ORDERED.
 7

 8   Dated:     June 2, 2021                                       /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                        2
